      Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
J-WAY SOUTHERN, INC.,              )
                                   )
                    Plaintiff,     )
                                   )               Civil Action
          v.                       )               No. 19-12423-PBS
                                   )
UNITED STATES,                     )
                                   )
                    Defendant.     )
___________________________________)


                    AMENDED MEMORANDUM AND ORDER

                             May 20, 2020

Saris, D.J.

     The United States Army Corps of Engineers terminated its

contract with Plaintiff J-Way Southern, Inc. for dredging in

Menemsha Harbor, Martha’s Vineyard. J-Way alleges that the

Government improperly terminated and breached the contract, and

seeks monetary damages.

     The Government moves to dismiss or transfer, arguing, among

other things, that exclusive jurisdiction lies in the United

States Court of Federal Claims. Plaintiff responds that the

contract is a maritime contract over which federal district

courts properly have jurisdiction.

     After hearing, the Court DENIES the motion to dismiss or

transfer due to lack of subject matter jurisdiction.


                                    1
        Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 2 of 13



                               FACTUAL BACKGROUND

       The following facts come from the complaint and submissions

and are largely undisputed except where stated.

  I.     The Contract

       J-Way entered into a contract with the Army Corps of

Engineers (“USACE”) in June 2015. The contract was for the

dredging of “[a]pproximately 62,000 cubic yards of sandy

sediment” from Menemsha Harbor in Martha’s Vineyard,

Massachusetts to be disposed of on Lobsterville Beach through a

temporary pipeline. Docket No. 1 ¶ 14. The bid solicitation

identified the “Project Location” as “Menemsha Creek . . .

[which] serves host to a U.S. Coast Guard station and is used by

recreational craft, a small fishing fleet, and transient boats.”

Docket No. 1-1 at 91. The solicitation’s “General Description of

the Work” stated that “[t]he work of this project will consist

of the maintenance dredging of shoaled areas within the existing

Federal Navigation Channel . . . and the upland disposal of the

dredged material.” Id.

       J-Way was to provide the labor, supervision, materials, and

equipment necessary to complete the work. USACE agreed to pay a

price per cubic yard of dredged material, plus additional

compensation for mobilization and demobilization. “The contract

price per cubic yard” of dredging material included “all cost of



                                      2
        Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 3 of 13



removal[,] disposal . . . and grading of the dredging material

at the disposal site,” Lobsterville Beach. Id. at 103.

     The contract contained terms regarding the timing and

safety of the work, as well as general terms related to federal

construction contracts. It also required J-Way to avoid

obstructing traffic in navigable waterways.

     The contract indicated that certain portions of work would

occur on land, such as the hauling and staging of equipment, the

laying of pipeline routes, and the disposal and grading of

dredged material on Lobsterville Beach. The contract also

included provisions related to the protection of local wildlife

and vegetation.

     The contract required J-Way to complete the work by January

31, 2016. J-Way did not complete the work within that time.

  II.    First Termination for Default

     In May 2016, USACE issued a first Termination Notice,

finding J-Way in default.

     In August 2016, J-Way filed an administrative claim under

the Contract Disputes Act (“CDA”) with USACE’s Contracting

Officer (“CO”). J-Way argued the delay was excusable and that

the contract deadline should be extended to the following

dredging season. The CO reviewed the claim and in August 2016

rescinded the default. In September 2016, USACE and J-Way



                                      3
        Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 4 of 13



executed an Agreement to Proceed, which modified the contract to

allow J-Way to complete the work by January 16, 2017.

  III. Second Termination for Default

        J-Way recommenced dredging but again experienced delays.

USACE issued a Determination and Findings on March 3, 2017,

stating that J-Way’s failure to perform the work was not

excusable.

     USACE then issued a second Termination Notice for Default

on March 6, 2017. USACE then made a demand upon J-Way’s

performance bond to complete the work.

     In June 2017, USACE and J-Way’s surety, U.S. Specialty

Insurance (“Surety”), executed a Takeover Agreement. Pursuant to

the Takeover Agreement, the Surety procured a new contractor

that timely completed the work. USACE did not assess liquidated

damages or excess reprocurement costs against the new

contractor, though J-Way alleges that the Surety paid for

procurement costs and other expenses to complete the contract.

USACE made its final payment to the Surety in January 2019, at

which point the Surety released all claims against the United

States.

  IV.     Current Proceedings

     In November 2018, the Surety brought suit against J-Way in

the District Court the District of Massachusetts. See Complaint,

U.S. Specialty Ins. Co. v. J-Way Southern, Inc., No. 18-cv-12464

                                      4
      Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 5 of 13



(ECF 1). The Surety sought indemnity pursuant to its contract

with J-Way.

     In May 2019, J-Way submitted a second administrative claim

under the CDA to USACE’s contracting officer, arguing that the

March 2017 default termination was unlawful because the delay

arose from “unforeseeable causes” such as “unusually severe

weather, unforeseeable mechanical breakdowns due to equipment

manufacturer defects, USACE’s own acts and omissions, and a

previously-scheduled fishing tournament that prevented dredging

and was unknown to J-Way when it bid on and was awarded the

contracts.” Docket No. 1 ¶ 4. The CO did not reconsider the

Termination for Default and took no action on the claim.

     In November 2019, J-Way brough the present action in U.S.

District Court. The action alleges improper default termination,

breach of contract, and breach of implied covenant of good faith

and fair dealing, both on behalf of J-Way and its Surety, U.S.

Specialty Insurance. J-Way asserts admiralty jurisdiction.

                             STANDARD OF REVIEW

     Here, the United States moves for dismissal or transfer for

lack of subject matter jurisdiction under Rule 12(b)(1). In the

alternative, the Government argues J-Way’s claims should be

dismissed for failure to state a claim under Rule 12(b)(6).

     A Rule 12(b)(1) motion is used to dismiss complaints for

lack of subject matter jurisdiction. See Fed. R. Civ. P.

                                    5
      Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 6 of 13



12(b)(1). “[W]hen a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) involves factual

questions,” the court’s standard of review depends on “whether

the relevant facts, which would determine the court’s

jurisdiction, also implicate elements of the plaintiff’s cause

of action.” Torres-Negron v. J & N Records, LLC, 504 F.3d 151,

162-63 (1st Cir. 2007) (citation omitted).

     Where “the jurisdictional issue and substantive claims are

so intertwined” that “resolution of the jurisdictional question

is dependent on factual issues going to the merits,” the court

applies a summary judgment standard. Id. at 163 (quoting Autery

v. United States, 424 F.3d 944, 956 (9th Cir. 2005)). By

contrast, “if the facts relevant to the jurisdictional inquiry

are not intertwined with the merits of the plaintiff’s claim,”

then the court “is free to weigh the evidence and satisfy itself

as to the existence of its power to hear the case.” Id. (quoting

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). Here,

the jurisdictional issue and the substantive claims are not

intertwined, so the Court may weigh the evidence as to subject

matter jurisdiction.

                                  DISCUSSION

     The Government argues that this case must be dismissed or

transferred because the U.S. Court of Federal Claims has

exclusive jurisdiction over disputes regarding government

                                    6
           Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 7 of 13



construction contracts. J-Way contends that the contract at

issue is a maritime contract, such that the federal district

court has jurisdiction.

     I.     Legal Standard

          The Court of Federal Claims generally has exclusive

jurisdiction over contract claims against the United States in

excess of $10,000. 28 U.S.C. § 1491(a)(1); see also 28 U.S.C.

1346 (a)(2) (authorizing the Court of Federal Claims and the

federal district courts to exercise concurrent jurisdiction for

claims not exceeding $10,000). However, the Contract Disputes

Act (“CDA”) preserves admiralty jurisdiction in the federal

district courts for suits against the United States “arising out

of maritime contracts.” 41 U.S.C. § 7102(d) 1; see also 46 U.S.C.

§ 30906 (requiring civil actions in admiralty against the United

States to be brought in federal district court); Thrustmaster of

Texas, Inc. v. United States, 59 Fed. Cl. 672, 673-74 (2004)

(recognizing that federal district courts have exclusive

jurisdiction to hear CDA claims regarding maritime contracts).


1
    The relevant provision reads in full:

          (d) Maritime contracts. – Appeals under section 7107(a) of
          this title and actions brought under sections 7104(b) and
          7107(b) to (f) of this title, arising out of maritime
          contracts, are governed by [the Suits in Admiralty Act] or
          [the Public Vessels Act], as applicable, to the extent that
          those [Acts] are not inconsistent with this chapter.

41 U.S.C. § 7102(d).
                                         7
        Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 8 of 13



     Maritime jurisdiction over a contract “depends upon the

nature and character of the contract,” including whether the

contract has “reference to maritime service or maritime

transactions.” Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 24

(2004) (citations and alterations omitted). Courts ask whether

the “principal objective of [the] contract is maritime

commerce.” Id. at 25.

     The Supreme Court has recognized that maritime commerce is

“often inseparable from some land-based obligations.” Id. The

Court therefore required a “conceptual rather than spatial”

approach. Id. at 23; see also id. at 27 (“If a [contract’s] sea

components are insubstantial, then the [contract] is not a

maritime contract.”).

  II.    Analysis

     As the Government emphasizes, the Court of Federal Claims

and its predecessor the United States Claims Court have

exercised jurisdiction over government dredging contract

disputes since 1857. See N. Am. Landscaping, Constr. & Dredge

Co., Inc. v. United States, 142 Fed. Cl. 281, 283 (2019)

(resolving dredging contract dispute brought by contractor

against United States); see also Jay Cashman, Inc. v. United

States, 88 Fed. Cl. 297, 299 (2009) (hearing dispute regarding

contract to “deepen the navigational channels in [a] port”);

Weeks Dredging & Contracting, Inc. v. United States, 13 Cl. Ct.

                                      8
      Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 9 of 13



193 (1987), aff’d, 861 F.2d 728 (Fed. Cir. 1988); Stuyvesant

Dredging Co. v. United States, 11 Cl. Ct. 853, aff’d, 834 F.2d

1576 (Fed. Cir. 1987); Ferris v. United States, 28 Ct. Cl. 332,

348 (1893); Pigeon v. United States, 27 Ct. Cl. 167, 172 (1892);

Minge v. United States, 1857 WL 4162 (Ct. Cl. Feb. 2, 1857). In

addition, the Supreme Court has decided multiple appeals from

the Court of Claims regarding disputes between the Government

and a dredging company over a contract to dredge a navigable

waterway. See, e.g., Sutton v. United States, 256 U.S. 575, 577

(1921); Bowers Hydraulic Dredging Co. v. United States, 211 U.S.

176, 187 (1908). The Government vehemently argues that this

court would upend over 150 years of practice if it were to hold

that the District Court has jurisdiction here.

     While history is important in discerning legislative intent

when two jurisdictional provisions intersect, see Amell v.

United States, 384 U.S. 158, 163-166 (1966), no court has

squarely considered whether a government dredging contract is a

maritime contract. The Supreme Court, the Federal Circuit, and

the Court of Federal Claims have all held that they are “not

bound by a prior exercise of jurisdiction in a case where it was

not questioned and it was passed sub silentio.”         See United

States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38 (1952);

Huston v. United States, 956 F.2d 259, 261 (Fed. Cir. 1992); Red

River Holdings, LLC v. United States, 87 Fed. Cl. 768, 796 n.33

                                    9
     Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 10 of 13



(2009). The Court of Federal Claims’ exercise of jurisdiction

over government dredging contract disputes has never been

analyzed.

     In the absence of controlling precedent, the Court turns to

the Supreme Court’s “principal objective” test to determine

whether the contract at issue is a maritime contract. See Kirby,

543 U.S. at 25. The undisputed purpose of the contract was to

dredge a navigable waterway and then deposit sand on a beach.

See Docket No. 1-1 at 91 (“The work of this project will consist

of the maintenance dredging of shoaled areas within the existing

Federal Navigation Channel . . . .”). Courts have held that

dredging a navigable waterway is traditionally a maritime

activity and that such a dredging contract facilitates maritime

commerce, giving rise to maritime jurisdiction. See Misener

Marine Const., Inc. v. Norfolk Dredging Co., 594 F.3d 832, 837

(11th Cir. 2010) (holding that a dredging contract between

private parties was a maritime contract because the “primary

objective of the contract . . . was dredging a navigable

waterway,” work which “had a direct effect on maritime services

and commerce.”) In some circumstances, a contract to nourish

beaches with dredged sand and to protect them from further

erosion are deemed not be maritime contracts. See Village of

Bald Head Island v. U.S. Army Corps of Eng’rs, 714 F.3d 186, 196

(4th Cir. 2013) (stating, though, that the “principal purpose”

                                   10
     Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 11 of 13



of a separate USACE dredging contract “was to protect maritime

commerce by ensuring that vessels could continue to access the

port”). But cf. R. Maloblocki & Assoc., Inc. v. Metro. Sanitary

Dist. of Greater Chi., 369 F.2d 483, 485 (7th Cir. 1966) (in a

pre-Kirby case where the removal of silt was done mostly outside

the navigable part of the waterway, declining to find admiralty

jurisdiction where “the essential purpose of the [dredging]

contract was in aid of flood control”).

     The Government argues that the principal objective of the

contract here was construction, rather than maritime commerce.

See Docket No. 16 at 21 (citing federal regulations describing

dredging as a type of construction). However, that regulatory

description does not determine the jurisdictional question

where, as here, the primary objective of the “construction” was

to assist maritime commerce.

     At the hearing on this motion, the Government stated that

approximately one-quarter to one-third of the contract period

was allocated for grading the beach, “large portions” of the

period was to be spent on mobilization and demobilization, and a

“significant period” was to be spent constructing a temporary

land-borne pipeline. The Government also argued that much of the

equipment required to complete the contract was not vessel-

borne. However, the Government provided no legal support as to

why these considerations should outweigh the contract’s plain

                                   11
     Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 12 of 13



language and compensation scheme. In this case, the contract

provisions demonstrate that the primary purpose of the dredging

was to facilitate maritime commerce.

     The Government fairly points out that the contract had

additional objectives to protect local wildlife and to restore

Lobsterville Beach, but it has not produced any evidence from

which this Court can find that those objectives were the primary

purpose of the contract. Rather, the plain language of the

contract indicates that J-Way was paid based on the amount of

sediment dredged. The contract provided no separate renumeration

for depositing the sediment or grading the beach. Cf. Kirby, 542

U.S. at 25 (acknowledging that maritime commerce is “often

inseparable from some land-based obligations”). Furthermore, the

Government conceded at hearing that less time was allocated to

grading the beach than to dredging the sediment. Substantial

portions of the contract were dedicated to improving the

navigability of a waterway. Jurisdiction over this contract

dispute properly lies in the federal district court.

                              CONCLUSION

     The Court DENIES the motion to dismiss or transfer due to

lack of subject matter jurisdiction. No further proceedings

shall be taken in this Court until at least 60 days after the

entry of this order. See 28 U.S.C. § 1292(d)(4)(B).



                                   12
     Case 1:19-cv-12423-PBS Document 41 Filed 05/20/20 Page 13 of 13



SO ORDERED.




                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   13
